Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant’s arguments, see Remarks, pages 8-9, filed January 19, 2022, with respect to claims 1-6, 8-21, 24-27 have been fully considered and are persuasive.  The allowance of claims 1-6, 8-21, 24-27 is maintained.



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2022 has been entered.



Allowable Subject Matter

Claims 1-6, 8-21, 24-27 are allowed.

The following is an examiner’s statement of reasons for allowance: 

      With regards to independent claim 1, the closest prior art of US Patent No. 5432907 to Picazo, Jr. discloses an information processing apparatus comprising (column 7, lines 64-68; column 8, lines 1-2; column 9, lines 55-67; column 10, lines 35-45; “10 Base2 Hub 30” (information processing apparatus)):
       a connector, to which a communication cable to communicate with an external apparatus is connectable (column 11, lines 15-35; column 7, lines 64-68; column 8, lines 1-2; backbone port connector 124 connects via cable to  HUB (10Base-T hub) (external apparatus); column 9, lines 10-20; column 11, lines 15-35; column 28, lines 24-35; LAN 2 controller (communication unit) communicates with another HUB (Base t HUB 50) (external apparatus) to receive data via the backbone connector 124);
       one or more light-emitters (column 11, lines 15-35; column 30, lines 1-15; circuit 582 includes 4 hub status LED and 4 network status LED associated with the LAN2 connection of backbone port);
      a communicator which communicates with the external apparatus via the connector (column 9, lines 10-20; column 11, lines 15-35; column 28, lines 24-35; LAN 2 controller (communication unit) communicates with another HUB (Base t HUB 50) (external 
      a first controller which controls indicating an execution status of a boot program by the one or more light-emitters (column 11, lines 25-49; column 28, lines 12-45, 54-67; column 30, lines 1-21; microprocessor/CPU 460 (first controller) executes program related to initialization (startup); when fault/failure occurs including failure during running of the initialization code (boot program) (execution status of startup is fail) such as failure in the network LAN 2 interfaces test, microprocessor (execution unit) controls the LED’s to light up in a pattern that shows the type of fault by outputting register data into register 580 that controls the LED); and
       a second controller which communicates with the external apparatus by the communicator and controls indicating a status of communication with the external apparatus by the communicator by the one or more light-emitters (column 9, lines 10-20; column 11, lines 15-35; column 28, lines 24-35; LAN 2 controller (communicator) communicates with another HUB (Base t HUB 50) (external apparatus) to receive data via the backbone connector 124 and inputs the data to LAN 2 Interface connection and this data is forwarded to LAN 2 controller; column 30, lines 1-21; when there is no FAULTS, LAN controllers (second controller) control the network status LEDs to light (ON/OFF control) by outputting register data into register 580 that controls the LED to indicate status of transmission/reception of data with the other HUB).



        US Patent No. 6157956 to Jensen discloses a light-emitter disposed to the connector (column 5, lines 26-35; ETHERNET TRAFFIC LED is positioned near the ETHERNET connector).


       With regards to independent claim 25, see above Statement on Reasons for Allowance for claim 1 since claim 25 discloses limitations similar to claim 1. 
 

        In addition to the teachings of the claim 1 as a whole, the closest prior art of record failed to teach or suggest, 
        “wherein, in a case where an abnormality of a voltage supplied to the display is detected during execution of the boot program, the second controller communicates with the external apparatus, the second controller does not control indicating the status of communication with the external apparatus by the one or more light-emitters and the first controller controls indicating the execution status of the boot program by the one or more light-emitters”




         In addition to the teachings of the claim 25 as a whole, the closest prior art of record failed to teach or suggest, 
        “wherein, in a case where an abnormality of a voltage supplied to the display is detected during execution of the boot program, communicating with the external apparatus and controlling indicating the execution status of the boot program by the one or more light-emitters without controlling indicating the status of communication with the external apparatus by the one or more light-emitters”


          Therefore, claims 2-6, 8-21, 24, 26-27 are allowable for depending on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  





Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

02/24/2022